DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 16-24, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breckenridge (US 4,401,407) in view of Bovin et al. (US 2021/0122568).

Regarding claim 1, Breckenridge teaches a refuse vehicle, 10, comprising: 
a chassis, see figure 1; 
a plurality of tractive elements, 12, coupled with the chassis and configured to support the refuse vehicle; and 
a reach assembly comprising: 
at least one of an arm, 22, and a mechanism, 32, ; and 
an actuator coupled to the at least one of the arm and the mechanism and configured to extend the at least one of the arm and the mechanism laterally outward relative to a centerline defined by the chassis, see figure 2 and column 6, lines 1+.


Regarding claim 2, Breckenridge teaches: 
the outer member, 26, of the reach assembly comprises a plurality of linear bearings, 60, fixedly coupled with the outer member; 
the first extendable, 28, member comprises a plurality of linear bearings, 70, fixedly coupled with the first extendable member; 
the first extendable member is configured to slidably couple with the plurality of linear bearings of the outer member; and 
the second extendable member is configured to slidably couple with the plurality of linear bearings of the first extendable member, see figure 3.

Regarding claim 3, Breckenridge teaches: 
the first extendable member, 28, is configured to slidably translate relative to the outer member, 26, in a longitudinal direction of the outer member; 
the second extendable member, 30, is configured to slidably translate relative to the first extendable member in the longitudinal direction; and 
Breckenridge does not teach the first and second rack, as claimed.  Bovin et al. teaches a refuse vehicle with a reach assembly that includes first and second extendable members, see figure 3B.  Bovin 
a first electric motor, 67, fixedly coupled with the outer member and configured to engage the first rack to translate the first extendable member relative to the outer member.
It would have been obvious to one of ordinary skill in the art to replace the hydraulic actuator with the first and second racks and electric motor of Bovin et al. in order to achieve the predictable result of reliably actuating and sliding the first and second extendable members relative to each other to extend the reach assembly to reach a refuse container.  
Bovin et al. does not teach a second electric motor fixedly coupled with the first extendable member and configured to engage the second rack to translate the second extendable member relative to the outer member, as claimed.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a second electric motor in order to independently move the second extendable member, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 4, Breckenridge teaches the reach assembly comprises: 
a first linear actuator, 74 fixedly coupled at a proximate end with the outer member and fixedly coupled at a distal end with the first extendable member, wherein the first linear actuator is configured to extend and retract to translate the first extendable member relative to the outer member; and 
a second linear actuator fixedly coupled at a proximate end with the first extendable member and fixedly coupled at a distal end with the second extendable member, wherein the second linear actuator is configured to extend and retract to translate the second extendable member relative to the first extendable member, see figures 2 and 11, column 6, lines 26+.


Regarding claim 9, the combination of Breckenridge and Bovin et al. teach a reach assembly for a refuse vehicle, the reach assembly comprising: 
an outer member fixedly coupled with the refuse vehicle 
a first extendable member configured to be received within an inner volume of the outer member and translate relative to the outer member in a longitudinal direction of the outer member, the first extendable member comprising a first rack extending in the longitudinal direction; 
a second extendable member configured to be received within an inner volume of the first extendable member and translate relative to the first extendable member in the longitudinal direction, the second extendable member comprising a second rack extending in the longitudinal direction, wherein a lift apparatus is fixedly coupled at an outer end of the second extendable member; 
a first electric motor fixedly coupled with the outer member and configured to drive a first pinion configured to engage the first rack to translate the first extendable member relative to the outer member; and 
a second electric motor fixedly coupled with the first extendable member and configured to drive a second pinion configured to engage the second rack to translate the second extendable member relative to the first extendable member, see rejection above.

Regarding claim 10, Breckenridge teaches: 

a plurality of linear bearings, 60, fixedly coupled with the outer member; 
the first extendable member comprises: 
a first frame member and a second frame member offset from each other in a lateral direction, each of the first frame member and the second frame member extending in the longitudinal direction and defining a longitudinally extending track along laterally outwards facing sides of the first frame member and the second frame member; and 
a plurality of linear bearings fixedly coupled with laterally inwards facing sides of the first frame member and the second frame member; 
wherein the plurality of linear bearings of the outer member are received within the longitudinally extending tracks to slidably couple the first extendable member with the outer member; and 
the second extendable member comprises: 
a pair of laterally outwards facing surfaces configured to slidably engage the plurality of linear bearings, 70, of the first extendable member to slidably couple the second extendable member with the first extendable member, see figure 11.

Regarding claim 11, Breckenridge teaches the first extendable member comprises a pair of laterally extending members that extend between the first frame member and the second frame member, wherein the first frame member, the second frame member, and the pair of laterally extending members define the inner volume of the first extendable member, see figures 3 and 11.

Regarding claim 12, Breckenridge teaches the outer member receives a first end of the first extendable member through the inner volume of the outer member, see figure 3.  It would have been 

Regarding claim 16, the combination of Breckenridge and Bovin et al. teaches the reach assembly is a fully-electric apparatus configured to only use electrical energy to extend or retract.

	Regarding claim 17-19, the features of these claims have been shown to be taught by the combination of Breckenridge and Bovin et al., see detailed rejection above.

	Regarding claim 20, Breckenridge teaches the lift assembly apparatus is fixedly coupled at the outer end of the second extendable member comprises: a track comprising a straight portion and a curved portion; and a grabber assembly configured to releasably grasp a refuse container and ascend or descend the track, see figure 2.

Regarding claim 21-24, 26-27, the features of these claims have been shown to be taught by the combination of Breckenridge and Bovin et al., see detailed rejection above

Regarding claim 28, Breckenrdige teaches: 
an outer member, 26, fixedly coupled with the refuse vehicle 
a first extendable member, 28, configured to be received within an inner volume of the outer member and translate relative to the outer member; and 
.

Allowable Subject Matter
Claims 5-8, 13-15, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
After an extensive search of the prior art the examiner was unable to find a teaching of the of the features as claimed in the claims above, specifically the compressive load bearing chain, the first and second rotational drive members and power transmitting band, and the first through fifth racks, as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Listed on the PTO-892 are further examples of prior art that teach refuse vehicles with arms and reach assemblies that are extendable, see US 11,001,440; US 10,865,827; US 10,661,986; US 5,505,576.  The PTO-892 prior art does not teach the specific features of the claimed invention, but are example of the state of the prior art.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938.  The examiner can normally be reached on M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



19 May 2021